UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6902


OMARI H. PATTON,

                     Plaintiff - Appellant,

              v.

CRYSTAL KIMBLE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:16-cv-00010-JPB-MJA)


Submitted: May 11, 2021                                           Decided: May 13, 2021


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Omari H. Patton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Omari H. Patton appeals the district court’s order, entered upon remand from this

court, see Patton v. Kimble, 717 F. App’x 271, 272 (4th Cir. 2018) (No. 17-7032), granting

Federal Corrections Officer Crystal Kimble’s motion for summary judgment in Patton’s

civil rights action filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971). The sole issue remaining after we ruled in Patton’s

prior appeal, see Patton, 717 F. App’x at 272, was Patton’s claim that Kimble violated the

First Amendment by retaliating against Patton for filing administrative grievances. On

remand, the district court analyzed the issue pursuant to Ziglar v. Abassi, 137 S. Ct. 1843

(2017), and ruled that the implied-damages remedy recognized in Bivens does not extend

to First Amendment retaliation claims such as the one Patton advanced.

       We recently addressed this issue in Earle v. Shreves, * holding that the Bivens

remedy may not “be extended to include a federal inmate’s claim that prison officials

violated his First Amendment rights by retaliating against him for filing grievances.” 990

F.3d 774, 776 (4th Cir. 2021). Earle thus confirms the propriety of the district court’s

dispositive ruling. Accordingly, we affirm the district court’s order granting summary

judgment to Kimble. Patton v. Kimble, No. 2:16-cv-00010-JPB-MJA (N.D.W. Va. June

17, 2019).




       *
           We held this appeal in abeyance pending the disposition in Earle.

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3